Mark A. Nickel (14082)
Tyler M. Moss (15685)
J. Tyler Martin (13551)
GORDON REES SCULLY MANSUKHANI, LLP
460 W. 50th No. 5th Fl.
Salt Lake City, UT 84101
Telephone: (801) 204-9990
mnickel@grsm.com
tmoss@grsm.com
tymartin@grsm.com

Attorneys for Plaintiff 3M Company


                      IN THE UNITED STATES DISTRICT COURT
                         IN AND FOR THE DISTRICT OF UTAH


 3M COMPANY,
                                                 DECLARATION OF DAVID R. GARNER
               Plaintiff,

 vs.                                                      Case No.: 2:20-cv-00336 DBB

 BURRIS WOLLSIEFFER an individual;                            Judge David Barlow
 ABC CORPORATIONS I-XX; ABC
 LIMITED LIABILITY COMPANIES I-XX;
 ABC PARTNERSHIPS I-XX; and JOHN and
 JANE DOES I-XX,

               Defendants.


       I, David R. Garner, pursuant to 28 U.S. Code § 1746, hereby declare as follows:

       1.     I am over eighteen years of age and have personal knowledge of the facts set forth

below unless stated otherwise.

       2.     I am an associate attorney at the law firm of Gordon Rees Scully Mansukhani, LLP,

counsel for Plaintiff 3M Company.

       3.     Another attorney with my firm was unilaterally contacted by an individual (the “3rd

Party”) who claimed to know Mr. Wollsieffer personally.
        4.        I was asked to contact the 3rd Party to learn what that person might know about Mr.

Wollsieffer’s contacts with Utah.

        5.        On August 20, 2020, in a phone call to discuss with the 3rd Party to discuss Mr.

Wollsieffer’s contacts, the 3rd Party told me that Mr. Wollsieffer was regularly in Utah, and the 3rd

party believed he was in Utah that day.

        6.        When I communicated this information to Mr. Nickel, Mr. Nickel asked me to find

out where Mr. Wollsieffer would be and arrange to have a process server to serve him.

        7.        On August 20, 2020, I arranged to have a process server be on a standby waiting

for me to determine where Mr. Wollsieffer would be.

        8.        On August 21, 2020, the 3rd Party called me and told me that Mr. Wollsieffer would

be at a football practice for one of his children later that evening.

        9.        I then contacted the process server to inform him where Mr. Wollsieffer would be

later that day.

        10.       We never had any intention of serving Mr. Wollsieffer until we learned on August

20, 2020 that he was already physically present in Utah.

        11.       I was not aware that Mr. Wollsieffer was present in Utah until the 3rd Party

volunteered that information on August 20, 2020.

        12.       I never discussed with anyone any alleged plan to lure Mr. Wollsieffer into Utah,

nor did I participate in any plan to lure Mr. Wollsiefffer into Utah. There was no need to lure Mr.

Wollseiffer into Utah because he was already present in Utah on August 20/21, 2020.

        13.       It was my understanding that Mr. Wollseiffer was physically present in Utah to

attend one of his children’s football practice.
        14.    Neither the 3rd Party nor anyone else ever mentioned the need for Mr. Wollsieffer

to be in Utah on August 20/21 due to a medical emergency.

        15.    Again, upon learning that Mr. Wollseiffer was physically present in Utah, we

decided at that moment, i.e., the evening of August 20, to retain a process server to serve Mr.

Wollsieffer while he was in Utah.

        16.    Neither Plaintiff nor its counsel lured or ever attempted to lure Mr. Wollsieffer into

Utah.

        17.    Neither Plaintiff nor its counsel requested anyone to lure Mr. Wollsieffer into Utah.

        18.    Neither Plaintiff nor its counsel know the reason as to why Mr. Wollsieffer was in

Utah.

        I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

AND CORRECT.

        Executed this 25th day of September, 2020.



                                                      ____________________________________
                                                      David R. Garner
                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 26, 2020, a copy of the foregoing document was filed

electronically with the Clerk of the Court using the Court’s CM/ECF electronic filing system,

which will send an electronic copy of this filing to all counsel of record.



                                                           /s/ Mark A. Nickel
